Citation Nr: 0807479	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The record shows that the veteran was diagnosed with cannabis 
abuse at his July 2002 and March 2005 VA examinations.  The 
examiners for those evaluations suggested that the cannabis 
abuse was likely a form of self medication for the veteran's 
service-connected PTSD.  

In Allen v. Principi, 237 F.3d 1368, 1376 (2001), the U.S. 
Court of Appeals for the Federal Circuit held that the law 
governing veterans benefits does not preclude compensation 
for an alcohol or drug abuse disability that is secondary to 
a service-connected disability.  The Board accordingly refers 
the issue of entitlement to service connection for drug abuse 
as secondary to service-connected PTSD to the RO for 
appropriate action. 


FINDING OF FACT

For the period from March 25, 2002, the veteran's PTSD was 
not manifested by symptoms consistent with total occupational 
and social impairment.


CONCLUSION OF LAW

For the period from March 25, 2002, the criteria for an 
evaluation in excess of 70 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007);  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, and prior to the establishment of 
service connection for the veteran's PTSD, VA provided the 
veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in an April 2002 correspondence.  
The correspondence did not provide him with notice of the 
information and evidence necessary to substantiate the 
initial rating and the effective date to be assigned a grant 
of service connection in the event his PTSD claim was 
successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Once, however, his claim was substantiated 
through the grant of service connection and he was assigned 
an initial disability rating and effective date for the grant 
of service connection in August 2002, VA had no further 
notice obligations under 38 U.S.C.A. § 5103(a) with respect 
to the veteran's disagreement with the initial rating 
assigned.  The record reflects that the veteran did receive 
the notice to which he is entitled under 38 U.S.C.A. §§ 5103A 
and 7105, including through the issuance of a March 2005 
statement of the case.  See Dingess/Hartman, 19 Vet. App. at 
490-91 (finding that once the underlying service connection 
claim has been granted, the claim has been substantiated, and 
further 5103(a) notice is not required as to the downstream 
elements.  Other statutory and regulatory provisions, such as 
38 U.S.C.A. §§ 5103A and 7105(d), are in place to ensure a 
claimant receives assistance throughout the appeals process).

In any event, the Board finds that any presumption of 
prejudice flowing from the failure of the April 2002 
correspondence to address the information and evidence 
relating to the assignment of an initial rating and effective 
date has been rebutted.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (undertaking a prejudicial error analysis 
where pre-adjudicatory notice did not include notice 
concerning the initial disability rating and effective date).  
In this regard, the record reflects that the veteran is not 
challenging the effective date assigned the grant of service 
connection for PTSD.  As to the initial rating assigned the 
disorder, he was advised in the March 2005 statement of the 
case of the criteria relevant to establishing a higher 
evaluation for PTSD, and he demonstrated awareness of the 
criteria at his July 2005 hearing when he testified 
concerning the nature and severity of his psychiatric 
symptoms.  

In short, while the veteran did not receive 38 U.S.C.A. 
§ 5103(a)-compliant notice as to how the initial rating would 
be assigned in the event service connection was granted, he 
has since been informed of the appropriate rating criteria, 
and has actively participated in providing information and 
evidence responsive to that notice.  Under these 
circumstances, the Board finds he has not been prejudiced by 
the timing of notice in this case.  See Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (holding that any error in 
a Veterans Claims Assistance Act notice should be presumed 
prejudicial, and that VA has the burden of rebutting this 
presumption).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vasquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vasquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that the veteran was afforded a 
March 2005 VA examination in connection with his claim.  
Although the representative, in April 2007 argument, 
requested that the Board consider remanding the case for the 
scheduling of another VA examination because the veteran last 
attended a VA examination in March 2005, neither the veteran 
nor the representative has alleged that the veteran's PTSD 
has increased in severity since the March 2005 examination.  
Nor does the evidence received since the examination suggest 
that the examination report failed to accurately portray the 
current severity of the PTSD.  Under the circumstances, the 
Board finds that additional VA examination of the veteran is 
not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2007) (for initial rating claim, mere passage of time does 
not trigger VA's duty to provide additional medical 
examination unless there is an allegation of deficiency in 
the record).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

As noted in the Introduction, the veteran's period of service 
ended in June 1969.  Service connection for PTSD was granted 
in August 2002, with an initial assigned evaluation of 70 
percent, effective June 18, 2002.  In February 2005, the RO 
established March 25, 2002, as the proper date for the grant 
of service connection and assignment of a 70 percent 
evaluation.  The 70 percent evaluation has remained in effect 
since the initial assignment in August 2002.  In July 2005, 
he was granted entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU), effective March 25, 2002.

Service personnel records show that the veteran was counseled 
on one occasion for "involvement of a discreditable nature 
with military authorities."  He received non-judicial 
punishment on three other occasions. 

In a July 1980 statement, the veteran informed VA that he was 
experiencing psychiatric problems including an altered sex 
drive, irritability, and memory loss. 

The veteran attended a VA examination in July 2002.  He 
complained of intrusive and distressing recollections, 
nightmares, flashbacks, physiological arousal when reminded 
of Vietnam, hypervigilance, an exaggerated startle reflex, 
frequent crying spells, periods of disassociation in response 
to certain stimuli, and emotional numbing.  He also reported 
avoiding thoughts and reminders of Vietnam, as well as 
decreased interest in usual activities.  He indicated that he 
isolated himself from others, and that he misinterpreted many 
ordinary events as threatening.  He reported that he had few 
plans for the future.  The veteran referred to a past history 
of violence when drinking alcohol, but indicated that he 
established sobriety in 1982.  He nevertheless indicated that 
since that time, he was arrested once for choking a person, 
and was nearly arrested on several other occasions for acting 
out in anger.  

The veteran reported that his attempts at activity are 
frequently hampered by the inability to sustain goal 
orientation, and by fatigue and a decreased attention span.  
He informed the examiner that he had worked a variety of jobs 
since service, including managerial positions, and earned 
certificates in several professions.  He explained that he 
currently worked as a massage therapist, but noticed that his 
productivity was greatly decreased because of his isolation.  
The veteran reported that his only marriage ended secondary 
to his drinking and temper, and that he currently preferred 
solitude.  The veteran indicated that he nevertheless 
promotes music events and is active in veterans 
organizations.  

On mental status examination, he was alert, oriented, and 
lucid.  He demonstrated significant anxiety, depression, and 
a propensity for anger.  He displayed no evidence of a 
thought disorder or psychotic process, mania, or gross 
cerebral dysfunction.  Psychological testing was consistent 
with severe and progressive PTSD, with symptoms including 
debilitating anxiety, severe depression, marked interpersonal 
alienation and social withdrawal (even from family members), 
and pronounced hostility and rage rendering him prone to 
abrupt and seemingly unprovoked loss of emotional and 
behavioral control.  The examiner concluded that the veteran 
had long-standing and debilitating psychoneurotic impairment 
with an unfavorable prognosis secondary to limited response 
to medication and psychotherapy.  He further noted that the 
veteran had considerable and long-term problems with 
occupational achievement, and serious impairment in social 
interactions.  The examiner diagnosed very severe and chronic 
PTSD, as well as severe major depression without psychotic 
features (which the examiner felt was secondary to the PTSD).  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 45. 

On file are VA treatment reports for March 2002 to June 2005.  
The reports show that the veteran's PTSD symptoms included 
depression, easy agitation, problems with concentration, 
intrusive recollections, periods of isolation, 
hypervigilance, and problems with motivation.  Mental status 
examination showed he was alert, oriented, and casually 
dressed.  His affect ranged from anxious to restricted, and 
his mood from fair to depressed and angry.  He had mildly 
pressured speech.  He exhibited coherent thought processes.  
No psychosis was evident, and his judgment was intact.  He 
was considered capable of handling his personal affairs.  He 
reported that on a recent trip, he felt relatively impulsive 
but was able to remain calm.  A February 2005 entry notes 
that he admitted to "long-term thoughts of hurting self or 
others," but that he denied any plan or intent, and was not 
considered an imminent threat to self or others.  An entry 
for the next month documents that he reported passive 
suicidal thoughts, but again denied any plan.

On file is an August 2003 newspaper article about the 
veteran.  The article discusses details of his occupational 
history that mirror those he reported to VA in July 2002.  
The article notes that he currently worked as a massage 
therapist, and also assisted his daughter in running a café.

At his March 2005 VA examination, the veteran complained of 
daily intrusive thoughts, weekly nightmares, and 
psychological reactivity.  He reported avoiding reminders of 
service, and indicated that he was anhedonic and isolative.  
The veteran explained that he was now even more isolative 
than in July 2002, and spent a majority of his time alone.  
He complained of irritability, with difficulty managing his 
anger.  He also complained of concentration and memory 
problems, which had caused him to miss medical appointments.  
He reported experiencing hypervigilance, diminished drive, 
feelings of worthlessness and indecisiveness, and fatigue.  
He denied any current or past suicidal ideation.  He reported 
that he had many friends and was close to his family, but had 
been "pulling away" from them with increased frequency.  He 
indicated that he did not work or socialize with regularity.  
He also reported that he had not worked full time for at 
least six years in part due to diminished drive and 
concentration.  He explained that he had worked part time for 
the past several years as massage therapist for a small 
income.

On mental status examination, the veteran was alert and 
oriented, with good hygiene and neat grooming.  His affect 
was mildly anxious.  His speech was normal.  He was 
tangential, but redirectable.  He evidenced no psychomotor 
retardation.  No hallucinations or delusions were present, 
and he denied any homicidal ideation.  Psychological testing 
was consistent with moderate to severe impairment.  The 
examiner noted that the veteran was not functioning at his 
full capacity in his occupation, and assigned a GAF score of 
45.

At his July 2005 hearing before a decision review officer, 
the veteran testified that he worked as a massage therapist 
about 10 hours a week, but not on a steady basis because of 
interference from his psychiatric problems.  He indicated 
that he earns $55 per hour when he does work.  He indicated 
that he was periodically isolative, and was sometimes unable 
to leave his house, although he could if someone required 
assistance.  He testified to disorganization and memory loss 
problems.  He also indicated that he had lost his sex drive.  
The veteran denied experiencing suicidal thoughts, but 
testified that he has daily homicidal thoughts, and once 
chased a crackhead out of his house with a baseball bat.  He 
indicated that he does not own a gun, because he might kill 
someone.  He testified that he does own other forms of 
weapons.

Following the hearing, the RO, in July 2005, granted 
entitlement to a total rating based on individual 
unemployability due to service-connected disability, 
effective March 25, 2002. 

In other statements on file, the veteran contends that he is 
not mentally capable of putting his paperwork together, and 
that his PTSD has rendered him unable to secure or follow any 
substantially gainful occupation.  He reports that he is self 
employed as a massage therapist working about 10 hours per 
week, with a highest gross earnings per month of $1,200.  

Analysis

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that Diagnostic Code, a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board initially notes that psychiatric examinations of 
the veteran indicate that cannabis abuse plays some role in 
his depressive symptoms.  Given the absence of a medical 
opinion distinguishing the manifestations of the service-
connected PTSD from those of any nonservice-connected 
substance abuse disorder, the Board, in addressing the proper 
evaluation assignable for the PTSD, will consider all of the 
veteran's pertinent psychiatric symptoms as if they are a 
part of the veteran's service-connected disorder.  See 
Mittleider v. West, 11 Vet. App 181 (1998).  

After reviewing the evidence of record, the Board concludes 
that the veteran is not entitled to a rating in excess of 70 
percent for PTSD.  The record reflects that the veteran's 
psychiatric symptoms include frequent homicidal ideation, 
passive suicidal ideation, motivation problems, and isolative 
tendencies.  Notably, however, while the veteran reports a 
past history of attempting to choke someone, and legal 
difficulties related to other outbursts of anger, he has not 
suggested that those events occurred recently, and he 
certainly has not identified similar instances of impaired 
impulse control during the course of his appeal.  In fact, VA 
treatment records show that he was able to control his 
impulses when confronted with certain situations during a 
recent trip.  Moreover, his treating physicians specifically 
noted that he was not considered an imminent threat to 
others, and the veteran has consistently denied any intention 
or plan with respect to any homicidal thoughts.  He testified 
that he does not own a gun.  While he owns other weapons, he 
has not reported using them, other than perhaps the incident 
in which he chased a crackhead out of his home.

Although treatment records show that the veteran now reports 
suicidal ideation, he has consistently denied any intent or 
plan, and his treating VA physicians do not consider him to 
be an imminent threat to himself.  He denied any suicidal 
ideation during his two VA examinations, and at his July 2005 
hearing clarified that he really did not experience suicidal 
ideations.  

Although the veteran reports experiencing symptoms such as 
intrusive recollections, flashbacks, and dissassociative 
periods when confronted with certain stimuli. VA examination 
consistently found no evidence of hallucinations or 
delusions, and no evidence of psychosis.  His judgment was 
considered intact.  Nor, despite complaints of physiological 
arousal, has inappropriate behavior been identified on 
examination.  Mental status examination instead demonstrated 
the absence of psychomotor retardation or other behavioral 
abnormalities outside of those evidencing anxiety, 
depression, and anger.  In addition, while the veteran 
reports memory loss, he does not allege, and the record does 
not demonstrate, that any memory loss is even remotely 
comparable to that of forgetting the names of his close 
relatives, his occupation, or his own name.  

The veteran reports that his social isolation has 
progressively worsened.  The record shows, however, that his 
social impairment is not characterizable as total.  In this 
regard, he continues to work, and apparently assists his 
daughter in running a business.  He also reports that his 
isolation is periodic in nature, and that even during periods 
in which he desires to remain at home, he would leave the 
house if someone asked him for assistance.  He also reports 
that he is close to his family, and has many friends, and 
that he is active in veterans organizations and activities 
such as organizing music events.  

Although the veteran does not work on a steady basis 
secondary to motivation and other problems resulting from his 
psychiatric impairment, he nevertheless continues to work at 
a rate earning him a gross monthly income of $1,200.  
Moreover, he apparently is able to assist his daughter in 
some way in running her business.  The Board notes that while 
he reports holding a number of jobs throughout the years, 
several of those jobs were managerial in nature, and others 
involved actively obtaining professional certification.  The 
Board recognizes that the veteran's psychiatric impairment 
does seriously impact his ability to obtain and/or maintain 
substantially gainful employment.  This is the basis for the 
award of a TDIU.  The record does not show, however, that the 
PTSD has resulted in a disability picture consistent with 
total occupational impairment.

In short, the evidence on file does not show that the veteran 
experiences total occupation or social impairment, or that he 
otherwise experiences symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or severe memory loss, or 
that he is a danger to himself or to others.  The Board notes 
that the veteran has been assigned GAF scores supportive of 
no more than a 70 percent evaluation.  Specifically, his 
assigned GAF scores are 45.  GAF scores ranging between 41 
and 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
generally, Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).   

In light of the above, the Board concludes that the evidence 
does not show total occupational or social impairment.  
Accordingly, the Board concludes that an evaluation in excess 
of 70 percent for PTSD is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  Although the veteran reports that he 
does not work steadily because of his psychiatric impairment, 
as already discussed, he nevertheless earns a significant 
gross monthly income.  Moreover, he works as an independent 
contractor, and has not suggested that his business 
relationship with the chiropractor whose practice uses his 
services has suffered because of his work schedule or 
psychiatric impairment.  The Board also points out that 
substantial occupational impairment is contemplated by the 
assignment of a 70 percent rating for PTSD, and that his 
examining physicians have assigned him GAF scores that do not 
suggest marked interference with employability beyond that 
already contemplated by his assigned disability rating.

In addition, there is no evidence that the veteran's 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly notes that the RO, in granting the veteran's 
claim for service connection for PTSD, assigned the veteran 
an effective date for the grant of service connection of 
March 25, 2002.  The Board has reviewed the evidence on file 
and concludes that the underlying level of severity for the 
veteran's PTSD has remained at the 70 percent level, but no 
more, since the award of service connection.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period beginning March 25, 2002, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.





____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


